         Case 3:16-cv-40138-MGM Document 141 Filed 11/24/19 Page 1 of 21




 UNITED STATES DISTRICT COURT
 DISTRICT OF MASSACHUSETTS
 ------------------------------------------------------------------ x
 JAMPA GONPO,
 on behalf of himself and others similarly situated,
                                              Plaintiff,              Case No: 16-cv-40138

                                 v.                                     VERDICT SHEET

 SONAM’S STONEWALLS & ART, LLC
          d/b/a Sonam’s Stonewalls and Art, and
 SONAM RINCHEN LAMA,
                                              Defendants.
 ------------------------------------------------------------------ x

       All jurors must agree on the answers to all of the questions. Jurors must answer the
questions in the order they are presented. Terms defined in the Jury Instructions appear in
quotation marks.

ISSUE I: PLAINTIFF’S EMPLOYMENT

    1. Was Plaintiff employed by Sonam’s Stonewalls & Art, LLC?

        Yes:                                              No:

    2. On which dates was Plaintiff employed by Defendant Sonam’s Stonewalls & Art, LLC?

        From:                                             To:                                , 2013

        From:                                             To:                                , 2014

        From:                                             To:                                , 2015

ISSUE II: APPLICABILITY OF FEDERAL LAW

    3. During the term of Plaintiff’s employment, was Sonam’s Stonewalls & Art, LLC (i) an
       enterprise engaged in commerce or in the production of goods for commerce; with (ii) over
       $500,000.00 in annual gross sales?

        Yes:                                              No:

ISSUE III: MINIMUM WAGE

    4. How many compensable hours did Plaintiff work per week, each of the following weeks?

        August 2, 2013–August 8, 2013

        August 9, 2013–August 15, 2013



                                                         1
Case 3:16-cv-40138-MGM Document 141 Filed 11/24/19 Page 2 of 21




August 16, 2013–August 22, 2013

August 23, 2013–August 29, 2013

August 30, 2013–September 5, 2013

September 6, 2013–September 12, 2013

September 13, 2013–September 19, 2013

September 20, 2013–September 26, 2013

September 27, 2013–October 3, 2013

October 4, 2013–October 10, 2013

October 11, 2013–October 17, 2013

October 18, 2013–October 24, 2013

October 25, 2013–October 31, 2013

November 1, 2013–November 7, 2013

November 8, 2013–November 14, 2013

November 15, 2013–November 21, 2013

November 22, 2013–November 28, 2013

November 29, 2013–December 5, 2013

December 6, 2013–December 12, 2013

December 13, 2013–December 19, 2013

December 20, 2013–December 26, 2013



May 31, 2014–June 6, 2014

June 7, 2014–June 13, 2014

June 14, 2014–June 20, 2014

June 21, 2014–June 27, 2014

June 28, 2014–July 4, 2014



                                       2
Case 3:16-cv-40138-MGM Document 141 Filed 11/24/19 Page 3 of 21




July 5, 2014–July 11, 2014

July 12, 2014–July 18, 2014

July 19, 2014–July 25, 2014

July 26, 2014–August 1, 2014

August 2, 2014–August 8, 2014

August 9, 2014–August 15, 2014

August 16, 2014–August 22, 2014

August 23, 2014–August 29, 2014

August 30, 2014–September 5, 2014

September 6, 2014–September 12, 2014

September 13, 2014–September 19, 2014

September 20, 2014–September 26, 2014

September 27, 2014–October 3, 2014

October 4, 2014–October 10, 2014

October 11, 2014–October 17, 2014

October 18, 2014–October 24, 2014

October 25, 2014–October 31, 2014

November 1, 2014–November 7, 2014

November 8, 2014–November 14, 2014

November 15, 2014–November 21, 2014

November 22, 2014–November 28, 2014

November 29, 2014–December 5, 2014

December 6, 2014–December 12, 2014

December 13, 2014–December 19, 2014

December 20, 2014–December 26, 2014



                                       3
Case 3:16-cv-40138-MGM Document 141 Filed 11/24/19 Page 4 of 21




March 14, 2015–March 20, 2015

March 21, 2015–March 27, 2015

March 28, 2015–April 3, 2015

April 4, 2015–April 10, 2015

April 11, 2015–April 17, 2015

April 18, 2015–April 24, 2015

April 25, 2015–May 1, 2015

May 2, 2015–May 8, 2015

May 9, 2015–May 15, 2015

May 16, 2015–May 22, 2015

May 23, 2015–May 29, 2015

May 30, 2015–June 5, 2015

June 6, 2015–June 12, 2015

June 13, 2015–June 19, 2015

June 20, 2015–June 26, 2015

June 27, 2015–July 3, 2015

July 4, 2015–July 10, 2015

July 11, 2015–July 17, 2015

July 18, 2015–July 24, 2015

July 25, 2015–July 31, 2015

August 1, 2015–August 7, 2015

August 8, 2015–August 14, 2015

August 15, 2015–August 21, 2015

August 22, 2015–August 28, 2015



                                  4
   Case 3:16-cv-40138-MGM Document 141 Filed 11/24/19 Page 5 of 21




   August 29, 2015–September 4, 2015

   September 5, 2015–September 11, 2015

   September 12, 2015–September 18, 2015

   September 19, 2015–September 25, 2015

   September 26, 2015–October 2, 2015

   October 3, 2015–October 9, 2015

   October 10, 2015–October 16, 2015

   October 17, 2015–October 23, 2015

   October 24, 2015–October 30, 2015

   October 31, 2015–November 6, 2015

   November 7, 2015–November 13, 2015

   November 14, 2015–November 20, 2015

5. What was Plaintiff’s regular rate of pay from August 2, 2013 through November 20, 2015?

   $                                 per hour

6. For how many hours each of the following weeks was Plaintiff paid his regular rate of pay?

   August 2, 2013–August 8, 2013

   August 9, 2013–August 15, 2013

   August 16, 2013–August 22, 2013

   August 23, 2013–August 29, 2013

   August 30, 2013–September 5, 2013

   September 6, 2013–September 12, 2013

   September 13, 2013–September 19, 2013

   September 20, 2013–September 26, 2013

   September 27, 2013–October 3, 2013

   October 4, 2013–October 10, 2013



                                            5
Case 3:16-cv-40138-MGM Document 141 Filed 11/24/19 Page 6 of 21




October 11, 2013–October 17, 2013

October 18, 2013–October 24, 2013

October 25, 2013–October 31, 2013

November 1, 2013–November 7, 2013

November 8, 2013–November 14, 2013

November 15, 2013–November 21, 2013

November 22, 2013–November 28, 2013

November 29, 2013–December 5, 2013

December 6, 2013–December 12, 2013

December 13, 2013–December 19, 2013

December 20, 2013–December 20, 2013



May 31, 2014–June 6, 2014

June 7, 2014–June 13, 2014

June 14, 2014–June 20, 2014

June 21, 2014–June 27, 2014

June 28, 2014–July 4, 2014

July 5, 2014–July 11, 2014

July 12, 2014–July 18, 2014

July 19, 2014–July 25, 2014

July 26, 2014–August 1, 2014

August 2, 2014–August 8, 2014

August 9, 2014–August 15, 2014

August 16, 2014–August 22, 2014

August 23, 2014–August 29, 2014



                                      6
Case 3:16-cv-40138-MGM Document 141 Filed 11/24/19 Page 7 of 21




August 30, 2014–September 5, 2014

September 6, 2014–September 12, 2014

September 13, 2014–September 19, 2014

September 20, 2014–September 26, 2014

September 27, 2014–October 3, 2014

October 4, 2014–October 10, 2014

October 11, 2014–October 17, 2014

October 18, 2014–October 24, 2014

October 25, 2014–October 31, 2014

November 1, 2014–November 7, 2014

November 8, 2014–November 14, 2014

November 15, 2014–November 21, 2014

November 22, 2014–November 28, 2014

November 29, 2014–December 5, 2014

December 6, 2014–December 12, 2014

December 13, 2014–December 19, 2014

December 20, 2014–December 20, 2014



March 20, 2015–March 20, 2015

March 21, 2015–March 27, 2015

March 28, 2015–April 3, 2015

April 4, 2015–April 10, 2015

April 11, 2015–April 17, 2015

April 18, 2015–April 24, 2015

April 25, 2015–May 1, 2015



                                       7
Case 3:16-cv-40138-MGM Document 141 Filed 11/24/19 Page 8 of 21




May 2, 2015–May 8, 2015

May 9, 2015–May 15, 2015

May 16, 2015–May 22, 2015

May 23, 2015–May 29, 2015

May 30, 2015–June 5, 2015

June 6, 2015–June 12, 2015

June 13, 2015–June 19, 2015

June 20, 2015–June 26, 2015

June 27, 2015–July 3, 2015

July 4, 2015–July 10, 2015

July 11, 2015–July 17, 2015

July 18, 2015–July 24, 2015

July 25, 2015–July 31, 2015

August 1, 2015–August 7, 2015

August 8, 2015–August 14, 2015

August 15, 2015–August 21, 2015

August 22, 2015–August 28, 2015

August 29, 2015–September 4, 2015

September 5, 2015–September 11, 2015

September 12, 2015–September 18, 2015

September 19, 2015–September 25, 2015

September 26, 2015–October 2, 2015

October 3, 2015–October 9, 2015

October 10, 2015–October 16, 2015

October 17, 2015–October 23, 2015



                                       8
   Case 3:16-cv-40138-MGM Document 141 Filed 11/24/19 Page 9 of 21




   October 24, 2015–October 30, 2015

   October 31, 2015–November 6, 2015

   November 7, 2015–November 13, 2015

   November 14, 2015–November 20, 2015

   November 21, 2015–November 27, 2015

   November 28, 2015–December 4, 2015

   December 5, 2015–December 11, 2015

   December 12, 2015–December 18, 2015

   December 19, 2015–December 20, 2015

7. Was Plaintiff not paid the minimum wage for each hour worked in each of the following
   weeks? Indicate “yes” or “no.”

   August 2, 2013–August 8, 2013

   August 9, 2013–August 15, 2013

   August 16, 2013–August 22, 2013

   August 23, 2013–August 29, 2013

   August 30, 2013–September 5, 2013

   September 6, 2013–September 12, 2013

   September 13, 2013–September 19, 2013

   September 20, 2013–September 26, 2013

   September 27, 2013–October 3, 2013

   October 4, 2013–October 10, 2013

   October 11, 2013–October 17, 2013

   October 18, 2013–October 24, 2013

   October 25, 2013–October 31, 2013

   November 1, 2013–November 7, 2013

   November 8, 2013–November 14, 2013


                                          9
Case 3:16-cv-40138-MGM Document 141 Filed 11/24/19 Page 10 of 21




November 15, 2013–November 21, 2013

November 22, 2013–November 28, 2013

November 29, 2013–December 5, 2013

December 6, 2013–December 12, 2013

December 13, 2013–December 19, 2013

December 20, 2013–December 26, 2013



May 31, 2014–June 6, 2014

June 7, 2014–June 13, 2014

June 14, 2014–June 20, 2014

June 21, 2014–June 27, 2014

June 28, 2014–July 4, 2014

July 5, 2014–July 11, 2014

July 12, 2014–July 18, 2014

July 19, 2014–July 25, 2014

July 26, 2014–August 1, 2014

August 2, 2014–August 8, 2014

August 9, 2014–August 15, 2014

August 16, 2014–August 22, 2014

August 23, 2014–August 29, 2014

August 30, 2014–September 5, 2014

September 6, 2014–September 12, 2014

September 13, 2014–September 19, 2014

September 20, 2014–September 26, 2014

September 27, 2014–October 3, 2014



                                     10
Case 3:16-cv-40138-MGM Document 141 Filed 11/24/19 Page 11 of 21




October 4, 2014–October 10, 2014

October 11, 2014–October 17, 2014

October 18, 2014–October 24, 2014

October 25, 2014–October 31, 2014

November 1, 2014–November 7, 2014

November 8, 2014–November 14, 2014

November 15, 2014–November 21, 2014

November 22, 2014–November 28, 2014

November 29, 2014–December 5, 2014

December 6, 2014–December 12, 2014

December 13, 2014–December 19, 2014

December 20, 2014–December 26, 2014



March 14, 2015–March 20, 2015

March 21, 2015–March 27, 2015

March 28, 2015–April 3, 2015

April 4, 2015–April 10, 2015

April 11, 2015–April 17, 2015

April 18, 2015–April 24, 2015

April 25, 2015–May 1, 2015

May 2, 2015–May 8, 2015

May 9, 2015–May 15, 2015

May 16, 2015–May 22, 2015

May 23, 2015–May 29, 2015

May 30, 2015–June 5, 2015



                                     11
     Case 3:16-cv-40138-MGM Document 141 Filed 11/24/19 Page 12 of 21




     June 6, 2015–June 12, 2015

     June 13, 2015–June 19, 2015

     June 20, 2015–June 26, 2015

     June 27, 2015–July 3, 2015

     July 4, 2015–July 10, 2015

     July 11, 2015–July 17, 2015

     July 18, 2015–July 24, 2015

     July 25, 2015–July 31, 2015

     August 1, 2015–August 7, 2015

     August 8, 2015–August 14, 2015

     August 15, 2015–August 21, 2015

     August 22, 2015–August 28, 2015

     August 29, 2015–September 4, 2015

     September 5, 2015–September 11, 2015

     September 12, 2015–September 18, 2015

     September 19, 2015–September 25, 2015

     September 26, 2015–October 2, 2015

     October 3, 2015–October 9, 2015

     October 10, 2015–October 16, 2015

     October 17, 2015–October 23, 2015

     October 24, 2015–October 30, 2015

     October 31, 2015–November 6, 2015

     November 7, 2015–November 13, 2015

     November 14, 2015–November 20, 2015

ISSUE IV: OVERTIME WAGE



                                          12
   Case 3:16-cv-40138-MGM Document 141 Filed 11/24/19 Page 13 of 21




8. For each of the following weeks, did Plaintiff work in excess of 40 hours? Indicate “yes” or
   “no,” and if yes, how many hours he worked in excess of 40:

   August 2, 2013–August 8, 2013

   August 9, 2013–August 15, 2013

   August 16, 2013–August 22, 2013

   August 23, 2013–August 29, 2013

   August 30, 2013–September 5, 2013

   September 6, 2013–September 12, 2013

   September 13, 2013–September 19, 2013

   September 20, 2013–September 26, 2013

   September 27, 2013–October 3, 2013

   October 4, 2013–October 10, 2013

   October 11, 2013–October 17, 2013

   October 18, 2013–October 24, 2013

   October 25, 2013–October 31, 2013

   November 1, 2013–November 7, 2013

   November 8, 2013–November 14, 2013

   November 15, 2013–November 21, 2013

   November 22, 2013–November 28, 2013

   November 29, 2013–December 5, 2013

   December 6, 2013–December 12, 2013

   December 13, 2013–December 19, 2013

   December 20, 2013–December 20, 2013



   May 31, 2014–June 6, 2014

   June 7, 2014–June 13, 2014


                                            13
Case 3:16-cv-40138-MGM Document 141 Filed 11/24/19 Page 14 of 21




June 14, 2014–June 20, 2014

June 21, 2014–June 27, 2014

June 28, 2014–July 4, 2014

July 5, 2014–July 11, 2014

July 12, 2014–July 18, 2014

July 19, 2014–July 25, 2014

July 26, 2014–August 1, 2014

August 2, 2014–August 8, 2014

August 9, 2014–August 15, 2014

August 16, 2014–August 22, 2014

August 23, 2014–August 29, 2014

August 30, 2014–September 5, 2014

September 6, 2014–September 12, 2014

September 13, 2014–September 19, 2014

September 20, 2014–September 26, 2014

September 27, 2014–October 3, 2014

October 4, 2014–October 10, 2014

October 11, 2014–October 17, 2014

October 18, 2014–October 24, 2014

October 25, 2014–October 31, 2014

November 1, 2014–November 7, 2014

November 8, 2014–November 14, 2014

November 15, 2014–November 21, 2014

November 22, 2014–November 28, 2014

November 29, 2014–December 5, 2014



                                     14
Case 3:16-cv-40138-MGM Document 141 Filed 11/24/19 Page 15 of 21




December 6, 2014–December 12, 2014

December 13, 2014–December 19, 2014

December 20, 2014–December 20, 2014



March 20, 2015–March 20, 2015

March 21, 2015–March 27, 2015

March 28, 2015–April 3, 2015

April 4, 2015–April 10, 2015

April 11, 2015–April 17, 2015

April 18, 2015–April 24, 2015

April 25, 2015–May 1, 2015

May 2, 2015–May 8, 2015

May 9, 2015–May 15, 2015

May 16, 2015–May 22, 2015

May 23, 2015–May 29, 2015

May 30, 2015–June 5, 2015

June 6, 2015–June 12, 2015

June 13, 2015–June 19, 2015

June 20, 2015–June 26, 2015

June 27, 2015–July 3, 2015

July 4, 2015–July 10, 2015

July 11, 2015–July 17, 2015

July 18, 2015–July 24, 2015

July 25, 2015–July 31, 2015

August 1, 2015–August 7, 2015



                                     15
   Case 3:16-cv-40138-MGM Document 141 Filed 11/24/19 Page 16 of 21




   August 8, 2015–August 14, 2015

   August 15, 2015–August 21, 2015

   August 22, 2015–August 28, 2015

   August 29, 2015–September 4, 2015

   September 5, 2015–September 11, 2015

   September 12, 2015–September 18, 2015

   September 19, 2015–September 25, 2015

   September 26, 2015–October 2, 2015

   October 3, 2015–October 9, 2015

   October 10, 2015–October 16, 2015

   October 17, 2015–October 23, 2015

   October 24, 2015–October 30, 2015

   October 31, 2015–November 6, 2015

   November 7, 2015–November 13, 2015

   November 14, 2015–November 20, 2015

   November 21, 2015–November 27, 2015

   November 28, 2015–December 4, 2015

   December 5, 2015–December 11, 2015

   December 12, 2015–December 18, 2015

   December 19, 2015–December 20, 2015

9. For each of the following weeks, was Plaintiff paid at a rate of 1.5 times his regular rate of
   pay for any of his hours worked? Indicate “yes” or “no,” and if yes, for how many hours
   he was paid 1.5 times his regular rate of pay:

   August 2, 2013–August 8, 2013

   August 9, 2013–August 15, 2013

   August 16, 2013–August 22, 2013



                                             16
Case 3:16-cv-40138-MGM Document 141 Filed 11/24/19 Page 17 of 21




August 23, 2013–August 29, 2013

August 30, 2013–September 5, 2013

September 6, 2013–September 12, 2013

September 13, 2013–September 19, 2013

September 20, 2013–September 26, 2013

September 27, 2013–October 3, 2013

October 4, 2013–October 10, 2013

October 11, 2013–October 17, 2013

October 18, 2013–October 24, 2013

October 25, 2013–October 31, 2013

November 1, 2013–November 7, 2013

November 8, 2013–November 14, 2013

November 15, 2013–November 21, 2013

November 22, 2013–November 28, 2013

November 29, 2013–December 5, 2013

December 6, 2013–December 12, 2013

December 13, 2013–December 19, 2013

December 20, 2013–December 20, 2013



May 31, 2014–June 6, 2014

June 7, 2014–June 13, 2014

June 14, 2014–June 20, 2014

June 21, 2014–June 27, 2014

June 28, 2014–July 4, 2014

July 5, 2014–July 11, 2014



                                     17
Case 3:16-cv-40138-MGM Document 141 Filed 11/24/19 Page 18 of 21




July 12, 2014–July 18, 2014

July 19, 2014–July 25, 2014

July 26, 2014–August 1, 2014

August 2, 2014–August 8, 2014

August 9, 2014–August 15, 2014

August 16, 2014–August 22, 2014

August 23, 2014–August 29, 2014

August 30, 2014–September 5, 2014

September 6, 2014–September 12, 2014

September 13, 2014–September 19, 2014

September 20, 2014–September 26, 2014

September 27, 2014–October 3, 2014

October 4, 2014–October 10, 2014

October 11, 2014–October 17, 2014

October 18, 2014–October 24, 2014

October 25, 2014–October 31, 2014

November 1, 2014–November 7, 2014

November 8, 2014–November 14, 2014

November 15, 2014–November 21, 2014

November 22, 2014–November 28, 2014

November 29, 2014–December 5, 2014

December 6, 2014–December 12, 2014

December 13, 2014–December 19, 2014

December 20, 2014–December 20, 2014




                                     18
Case 3:16-cv-40138-MGM Document 141 Filed 11/24/19 Page 19 of 21




March 20, 2015–March 20, 2015

March 21, 2015–March 27, 2015

March 28, 2015–April 3, 2015

April 4, 2015–April 10, 2015

April 11, 2015–April 17, 2015

April 18, 2015–April 24, 2015

April 25, 2015–May 1, 2015

May 2, 2015–May 8, 2015

May 9, 2015–May 15, 2015

May 16, 2015–May 22, 2015

May 23, 2015–May 29, 2015

May 30, 2015–June 5, 2015

June 6, 2015–June 12, 2015

June 13, 2015–June 19, 2015

June 20, 2015–June 26, 2015

June 27, 2015–July 3, 2015

July 4, 2015–July 10, 2015

July 11, 2015–July 17, 2015

July 18, 2015–July 24, 2015

July 25, 2015–July 31, 2015

August 1, 2015–August 7, 2015

August 8, 2015–August 14, 2015

August 15, 2015–August 21, 2015

August 22, 2015–August 28, 2015

August 29, 2015–September 4, 2015



                                    19
      Case 3:16-cv-40138-MGM Document 141 Filed 11/24/19 Page 20 of 21




       September 5, 2015–September 11, 2015

       September 12, 2015–September 18, 2015

       September 19, 2015–September 25, 2015

       September 26, 2015–October 2, 2015

       October 3, 2015–October 9, 2015

       October 10, 2015–October 16, 2015

       October 17, 2015–October 23, 2015

       October 24, 2015–October 30, 2015

       October 31, 2015–November 6, 2015

       November 7, 2015–November 13, 2015

       November 14, 2015–November 20, 2015

       November 21, 2015–November 27, 2015

       November 28, 2015–December 4, 2015

       December 5, 2015–December 11, 2015

       December 12, 2015–December 18, 2015

       December 19, 2015–December 20, 2015

ISSUE V: GOOD FAITH

   10. To the extent the Defendants failed to compensate Plaintiff the applicable minimum wage
       for any of his hours worked, did they nonetheless act in good faith?

       Yes:                                    No:

   11. To the extent that the Defendants failed to compensate Plaintiff adequate overtime wages
       for any of his hours worked in excess of 40 in a given week, did they nonetheless act in
       good faith?

       Yes:                                    No:

You are finished. The foreperson should ensure that each juror agrees with the answer to each
question. If so, the foreperson should date and sign below.




                                             20
         Case 3:16-cv-40138-MGM Document 141 Filed 11/24/19 Page 21 of 21




Dated:                                , 20




Foreperson




                                        21
